Case 3:20-mj-05167-JRC Document 3 Filed 07/16/20 Page 1 of 2

AQ 93 (Rev. 11/13) Search and Seizure Warrant

 

 

 

 

 

UNITED STATES DISTRICT COURT = =
for the RECEIVED
Western District of Washington Jul 16, 2020

CLERK U.S. DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

In the Matter of the Search of

 

 

 

(Briefly describe the property to be searched
or identify the person by name and address)

ONE SAFE DEPOSIT BOX

Case No. MJ20-5167

ee ee es

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
(identifv the person or describe the property to be searched and give its location):

 

See Attachment A, incorporated herein by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, incorporated herein by reference.

YOU ARE COMMANDED to execute this warrant on or before July 28, 2020 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. ‘(at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Any Magistrate Judge in the WOWA
(United States Magistrate Judge)

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

O for _ days (not to exceed 30) © until, the facts justifying, the later specific date of
Date and time issued: _ 07/14/2020 Oder at 10:07 AM Lh leaf Csala>
Judge's signature
City and state: Tacoma, Washington Hon. J. Richard Creatura, U.S. Magistrate Judge

 

 

Printed name and title

USAO # 2019R01062
Case 3:20-mj-05167-JRC Document 3. Filed 07/16/20 Page 2 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: - Date and time warrant executed: Copy of warrant and inventory left with:
MT20-S1767 Jucy /6,2020 jo:L3A™ TERRE L. ALEXANDER
Inventory made in the presence of :
n/A

 

Inventory of the property taken and name of any person(s) seized:

Nove — SAFE DEPOSTY Rox WwAS EMPTY.

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: TUCY /6,2020 IES D.C

Executing officer's signature

MICHAEL D.RowDS FEL SPETAL ASE

Printed name and title

 

 

"Q" 7/16/2020 JRC

 
